                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         MIDDLE DISTRICT OF TENNESSEE
                              COLUMBIA DIVISION

 MARTRELL HOLLOWAY,                              )
                                                 )
        Plaintiff,                               )
                                                 )
 v.                                              )    NO. 1:19-cv-00065
                                                 )
 KEVIN GENOVESE, et al.,                         )    JUDGE CAMPBELL
                                                 )
        Defendants.                              )


                                 MEMORANDUM OPINION

       Plaintiff Martrell Holloway, an inmate at Turney Center Industrial Complex, filed this pro

se civil rights action under 42 U.S.C. § 1983 against Warden Kevin Genovese, Assistant Warden

Clinton Denning, FM Sylvan, Turney Center Maintenance, and Medical Director Roy Germano.

(Doc. No. 1 at 2–3, 12). Plaintiff also filed an application to proceed in this Court without

prepaying fees and costs (Doc. No. 2) and a motion to appoint counsel (Doc. No. 7).

                      I. APPLICATION TO PROCEED AS A PAUPER

       The Court may authorize a prisoner to file a civil suit without prepaying the filing fee. 28

U.S.C. § 1915(a). The inmate trust account statement attached to Plaintiff’s in forma pauperis

application reflects that he cannot pay the full filing fee in advance. (Doc. No. 2 at 3–7).

Accordingly, Plaintiff’s application (Doc. No. 2) will be granted, and the $350.00 filing fee will

be assessed as directed in the accompanying Order. 28 U.S.C. § 1915(b)(1).

                                    II. INITIAL REVIEW

       Under the screening requirements of the Prison Litigation Reform Act (“PLRA”), the Court

must review and dismiss the complaint if it is frivolous or malicious, fails to state a claim upon

which relief may be granted, or seeks monetary relief from an immune defendant. 28 U.S.C. §
1915A. The Court must also construe a pro se complaint liberally, United States v. Smotherman,

838 F.3d 736, 739 (6th Cir. 2016) (citing Erickson v. Pardus, 551 U.S. 89, 94 (2007)), and accept

the factual allegations as true unless they are entirely without credibility, see Thomas v. Eby, 481

F.3d 434, 437 (6th Cir. 2007) (citing Denton v. Hernandez, 504 U.S. 25, 33 (1992)).

A.      Factual Allegations

        Plaintiff submitted a complaint (Doc. No. 1) and supplemental letter (Doc. No. 6). The

Court has considered these filings together and established the following summary of allegations

for the purpose of conducting an initial review.

        1. Light Fixture Incident

        Plaintiff’s cell was in the Turney Center Annex. (Doc. No. 1 at 13). In early June 2019,

Plaintiff told Sergeant Brady that the ceiling in his cell leaked when it rained. (Id.). On the morning

of July 6, 2019, Plaintiff alleges that a light fixture fell on his leg due to the unrepaired leak. (Id.).

In a statement attached to the complaint, Plaintiff also alleges that this light fixture was

“improperly installed.” (Id. at 21). According to Plaintiff, no one has been “held accountable” for

this incident, and Warden Genovese hired an outside contractor named FM Sylvan. (Id.).

        As a result of this incident, Plaintiff suffered “severe” pain in his right knee and lower back.

(Id. at 5, 13). He told several officers about his injuries, and they carried him to the operations

office to be seen by nurses. (Id. at 13–14). The nurses told Plaintiff he needed to go to the main

compound clinic. (Id. at 13). The officers picked Plaintiff up and put him “in the passenger seat of

a ‘gater’ with no straps or seat belts.” (Id. at 14). This caused Plaintiff more back pain. (Id.). At

the clinic, someone “started bending [Plaintiff’s] knees,” told Plaintiff he was fine, and sent him

back to the Annex. (Id.). The officers took Plaintiff back to the operations office, and Assistant




                                                    2
Warden Clinton Denning told everyone to leave except for Plaintiff. (Id.). Denning tried to bribe

Plaintiff to “forget about the whole ordeal,” but Plaintiff laughed and then Denning left. (Id.).

       On July 7, 2019, Plaintiff put in a sick call request, and he was seen by medical staff the

next day. (Id.). Plaintiff was given a pair of crutches for one week, an elastic bandage, and some

Tylenol. (Id.). On July 9, Plaintiff underwent an x-ray. (Id.). On July 14, Plaintiff submitted another

sick call request, and he was seen the next day. (Id. at 15). Medical staff allowed him to keep one

crutch for another week. (Id.). On July 16, Plaintiff put in a third sick call request because the

medical staff had not done “anything for [his] pain.” (Id.). The next day, a doctor ran tests and

diagnosed Plaintiff with a bruised nerve in his lower back, as well as a “hurt knee.” (Id.). The

doctor prescribed a muscle relaxer, to be taken twice daily. (Id.). The doctor also restricted Plaintiff

from participating in physical activities and sleeping on a top bunk. (Id.).

       Plaintiff alleges that he filed grievances on July 8 and 15, 2019, but they were not answered.

(Id. at 16). According to Plaintiff, prison administrators ignore the Tennessee Department of

Correction (“TDOC”) grievance policy. (Id.). Indeed, Plaintiff alleges that Turney Center staff

members laugh at inmates who mention filing a grievance, because staff “know[s] it won’t see the

ligh[t] of day.” (Id. at 17). Finally, Plaintiff also alleges that, due to “overwhelming nepotism,”

there is an “epidemic of atrocities being inflicted upon Black inmates [at Turney Center] that are

beyond mindboggling.” (Id. (internal quotation marks omitted)).

       2. Disciplinary Conviction

       Plaintiff was also the subject of a disciplinary report dated August 5, 2019, stating that

Plaintiff was involved in a “possible altercation” with two other inmates. (Doc. No. 6 at 3). On the

morning of August 5, Plaintiff was placed in segregation pending investigation. (Id. at 1, 3).

According to another disciplinary report, dated August 7 and prepared by Dustin Mackin, the



                                                   3
investigation determined that Plaintiff and two other inmates “were involved in a physical

altercation.” (Id. at 6). All three inmates were charged with fighting. (Id.).

        On August 9, 2019, Plaintiff had a disciplinary hearing and maintained that he was not

guilty (id. at 9), but the disciplinary committee found him guilty (id. at 8). Plaintiff alleges that he

was not guilty because his disciplinary conviction was based on confidential information

unsupported by independent evidence, such as photographs, camera footage, or bruising. (Id. at 1).

Plaintiff also alleges that this disciplinary conviction, and his inability to talk a legal helper, was a

“sly form of retaliation” by Turney Center staff. (Id.).

B.      Standard of Review

        To determine whether a prisoner’s complaint “fails to state a claim on which relief may be

granted” under the PLRA, the Court applies the same standard as under Rule 12(b)(6) of the

Federal Rules of Civil Procedure. Hill v. Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010). The Court

therefore accepts “all well-pleaded allegations in the complaint as true, [and] ‘consider[s] the

factual allegations in [the] complaint to determine if they plausibly suggest an entitlement to

relief.’” Williams v. Curtin, 631 F.3d 380, 383 (6th Cir. 2011) (quoting Ashcroft v. Iqbal, 556 U.S.

662, 681 (2009)). An assumption of truth does not extend to allegations that consist of legal

conclusions or “‘naked assertion[s]’ devoid of ‘further factual enhancement.’” Iqbal, 556 U.S. at

678 (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 557 (2007)). A pro se pleading must be

liberally construed and “held to less stringent standards than formal pleadings drafted by lawyers.”

Erickson, 551 U.S. at 94 (citing Estelle v. Gamble, 429 U.S. 97, 106 (1976)).

C.      Discussion

        “To prevail on a cause of action under § 1983, a plaintiff must prove ‘(1) the deprivation

of a right secured by the Constitution or laws of the United States (2) caused by a person acting



                                                   4
under the color of state law.’” Winkler v. Madison Cty., 893 F.3d 877, 890 (6th Cir. 2018) (quoting

Shadrick v. Hopkins Cty., 805 F.3d 724, 736 (6th Cir. 2015)).

       1. Improper Defendants

       Two defendants are not proper parties under Section 1983. First, Plaintiff alleges that

Defendant SM Sylvan is an outside contractor hired to perform maintenance at Turney Center.

While “a private entity that contracts to perform traditional state functions may [] be sued pursuant

to [Section] 1983,” Johnson v. Karnes, 398 F.3d 868, 877 (6th Cir. 2005) (citations omitted),

Plaintiff does not provide any specific allegations about what, if anything, FM Sylvan has actually

done at the prison. Thus, Plaintiff has not alleged that FM Sylvan is “acting under color of state

law” for the purpose of Section 1983. See McCormick v. Kendra, No. 4:16-CV-P17, 2017 WL

1424805, at *8 (W.D. Ky. Apr. 20, 2017) (finding that two companies alleged to have performed

construction at a jail were not state actors under Section 1983). Second, Plaintiff names Turney

Center Maintenance as a defendant, but a collection of employees at a correctional facility,

considered as a group, is not a “person” for the purpose of Section 1983. See Hix v. Tenn. Dep’t of

Corr., 196 F. App’x 350, 356 (6th Cir. 2006) (concluding that prison “medical departments are

not ‘persons’ under § 1983”). Plaintiff therefore cannot state a claim against “Turney Center

Maintenance” as a matter of law. These two defendants will be dismissed.

       2. Dismissal of Official-Capacity Claims

       Next, the Court notes that Plaintiff brings this action against the Defendants in both their

individual and official capacities. (Doc. No. 1 at 2, 12). He alleges that the three remaining

Defendants—Warden Genovese, Assistant Warden Denning, and Dr. Germano—are TDOC

employees. (Id.). “[I]ndividuals sued in their official capacities stand in the shoes of the entity they

represent.” Alkire v. Irving, 330 F.3d 802, 810 (6th Cir. 2003) (citing Kentucky v. Graham, 473



                                                   5
U.S. 159, 165 (1985)). Thus, Plaintiff’s official-capacity claims are essentially claims against the

TDOC. The TDOC is an “agenc[y] of the state of Tennessee” that is “entitled to Eleventh

Amendment immunity from suit for damages.” Wingo v. Tenn. Dep’t of Corr., 499 F. App’x 453,

454 (6th Cir. 2012) (internal citations omitted). Here, Plaintiff seeks only monetary damages (Doc.

No. 1 at 18–20), and so he fails to state a claim upon which relief may be granted against the

Defendants in their official capacities.

       3. Dismissal of Remaining Defendants

       Plaintiff also fails to state an individual capacity claim against the three remaining

Defendants. As to Warden Genovese and Medical Director Germano, Plaintiff does not allege that

they personally participated in any misconduct against him in the body of the complaint. To the

extent that Plaintiff seeks to hold them liable based on their supervisor positions, “Section 1983

liability must be premised on more than . . . the right to control one’s employees.” Everson v. Leis,

556 F.3d 484, 496 (6th Cir. 2009) (citing Shehee v. Luttrell, 199 F.3d 295, 300 (6th Cir. 1999)). A

claim against a supervisor “must fail . . . unless ‘the supervisor encouraged [a] specific incident of

misconduct or in some other way directly participated in it.’” Cardinal v. Metrish, 564 F.3d 794,

802–03 (6th Cir. 2009) (quoting Combs v. Wilkinson, 315 F.3d 548, 558 (6th Cir. 2002)). “At a

minimum a plaintiff must show that the official at least implicitly authorized, approved, or

knowingly acquiesced in the unconstitutional conduct of the offending officers.” Id. at 803

(quoting Combs, 315 F.3d at 558).

       Here, Plaintiff’s only specific allegation against Defendant Genovese is that he hired an

outside contractor (Doc. No. 1 at 21), while there are not any specific allegations against Defendant

Germano—his name is merely stamped on some medical documentation attached to the complaint

(id. at 24, 27, 29). This does not reflect the type of “direct participation” necessary for liability



                                                  6
under Section 1983. As to Assistant Warden Denning, Plaintiff alleges that he attempted to bribe

Plaintiff to “forget about the whole ordeal” after a light fixture fell on Plaintiff’s leg. Even

accepting this allegation as true, it does not reflect that Denning was personally involved in the

underlying incident itself. Plaintiff simply fails to allege that Denning directly participated in any

unconstitutional conduct, and so Plaintiff fails to state a claim against him as well.

        4. Failure to State a Claim

        Even considering the specific allegations regarding the underlying incidents in the

complaint, however, Plaintiff still fails to state a claim.

        First, Plaintiff alleges that he told a Turney Center sergeant that the ceiling in his cell leaked

when it rained, and no one did anything about it. About a month later, Plaintiff alleges, a light

fixture from the ceiling fell on his leg. The Eighth Amendment imposes a duty on prison officials

to “provide humane conditions of confinement.” Farmer v. Brennan, 511 U.S. 825, 832–33 (1994)

(citations omitted). To state a conditions-of-confinement claim, a plaintiff must satisfy “both an

objective and a subjective component.” Richmond v. Settles, 450 F. App’x 448, 455 (6th Cir. 2011)

(citing Wilson v. Seiter, 501 U.S. 294, 298 (1991)). For the objective component, a plaintiff must

“demonstrate that he has been subjected to specific deprivations that are so serious that they deny

him ‘the minimal civilized measure of life’s necessities.’” Id. (quoting Rhodes v. Chapman, 452

U.S. 337, 347 (1981)). “The subjective component requires the plaintiff to demonstrate that the

prison officials acted wantonly, with deliberate indifference to the plaintiff’s serious needs.” Id.

(citing Farmer, 511 U.S. at 834).

        Here, Plaintiff does not provide any details about how the leak affected the conditions of

his cell prior to the light fixture falling down. Thus, the Court cannot conclude that this leak

resulted in objectively inhumane conditions of confinement during this time. And even assuming



                                                    7
that the light fixture falling on Plaintiff’s leg constituted objectively inadequate shelter under the

Eighth Amendment, Plaintiff does not allege that any prison official had the subjective state of

mind necessary to state a claim for this incident. That is, while Plaintiff allegedly informed a

Turney Center sergeant about the leak, he does not allege that it was obviously apparent that failure

to repair the leak would result in a heightened risk to Plaintiff’s safety. At most, therefore,

Plaintiff’s allegations reflect negligence on the part of Turney Center staff, not the deliberate

indifference required to state an Eighth Amendment claim. See Ross v. Duggan, 402 F.3d 575, 590

n.7 (6th Cir. 2004) (quoting City of Canton v. Harris, 489 U.S. 378, 388–92 & n.7 (1989))

(“‘Deliberate indifference’ is a very high standard of culpability, exceeding [even] ‘gross

negligence.’”). Plaintiff fails to state a claim for inadequate conditions of confinement.

       Next, Plaintiff alleges that he received inadequate medical care after the light fixture fell

on him. The Eighth Amendment establishes the right for inmates to receive adequate medical care.

Winkler, 893 F.3d at 830 (citing Phillips v. Roane Cty., 534 F.3d 531, 539 (6th Cir. 2008)). The

objective component of this claim requires an inmate to allege “the existence of a sufficiently

serious medical need,” id. (citing Spears, 589 F.3d at 254), and the subjective component requires

allegations that a defendant “kn[ew] of and disregard[ed] an excessive risk to inmate health or

safety.” Id. at 891 (quoting Farmer, 511 U.S. at 837).

       Here, the Court assumes that Plaintiff’s alleged back and knee pain was a sufficiently

serious medical need, but Plaintiff does not satisfy the subjective component of this claim. Plaintiff

acknowledges that he received medical treatment following this incident, including being issued

crutches, getting an x-ray, and being given Tylenol and muscle relaxers. “Where a prisoner has

received some medical attention and the dispute is over the adequacy of the treatment, federal

courts are generally reluctant to second guess medical judgments and to constitutionalize claims



                                                  8
which sound in state tort law.” Darrah v. Krishner, 865 F.3d 361, 372 (6th Cir. 2017) (quoting

Westlake v. Lucas, 537 F.2d 857, 860 n.5 (6th Cir. 1976)). “As a general rule, a patient’s

disagreement with his physicians over the proper course of treatment alleges, at most, a medical-

malpractice claim, which is not cognizable under § 1983.” Id. (citing Estelle, 429 U.S. at 107).

Moreover, “the subjective component of a deliberate indifference claim must be addressed for each

officer individually.” Winkler, 893 F.3d at 891 (quoting Phillips v. Roane Cty., Tenn., 534 F.3d

531, 542 (6th Cir. 2008)). And here, Plaintiff does not explain how any particular Turney Center

staff member was involved in the alleged provision of inadequate medical care. Accordingly,

Plaintiff fails to state a claim for inadequate medical care under the Eighth Amendment.

       Plaintiff also alleges that he was not allowed to talk to a legal helper prior to a disciplinary

hearing in August 2019, and that he is not guilty of the subsequent disciplinary conviction he

received. Prisoners “may not be deprived of life, liberty, or property without due process of law.”

Wolff v. McDonnell, 418 U.S. 539, 556 (1974) (citations omitted). To state a procedural due

process claim, however, a prisoner must first satisfy the threshold requirement of alleging “a

constitutionally protected interest.” Pickelhaupt v. Jackson, 364 F. App’x 221, 224 (6th Cir. 2010)

(citing Wilkinson v. Austin, 545 U.S. 209, 224 (2005)). And while prisoner may have a liberty

interest in avoiding conditions of confinement that “impose[] atypical and significant hardship on

the inmate in relation to the ordinary incidents of prison life,” Wilkinson, 545 U.S. at 223 (quoting

Sandin v. Conner, 515 U.S. 472, 484 (1995)), Plaintiff does not provide any detail whatsoever

about the consequences of his disciplinary conviction—much less establish that the conviction

resulted in an “atypical and significant hardship.” Accordingly, Plaintiff does not satisfy the

threshold burden of establishing that his disciplinary conviction implicated a constitutionally

protected interest. For this reason, Plaintiff fails to state a procedural due process claim.



                                                   9
        Finally, Plaintiff fails to state a claim based on allegations that his grievances went

unanswered “because there is no inherent constitutional right to an effective prison grievance

procedure.” Argue v. Hofmeyer, 80 F. App’x 427, 430 (6th Cir. 2003) (collecting cases). Nor can

Plaintiff state a claim based on his isolated references to discrimination and retaliation. He alleges

that there is an “epidemic of atrocities being inflicted upon Black inmates” at Turney Center, and

that his disciplinary conviction was a “sly form of retaliation.” These allegations are entirely

unsupported by facts, and therefore insufficient to state a claim. See Wingo, 499 F. App’x at 455

(finding that a prisoner’s “allegation of retaliation [was] conclusory and insufficient to state a claim

because he set forth no facts which would support his contention that the defendants were

motivated by retaliation”).

                                        III. CONCLUSION

        For these reasons, Plaintiff’s application to proceed in forma pauperis will be granted, this

action will be dismissed for failure to state a claim under Section 1983, and Plaintiff’s motion to

appoint counsel will be denied as moot. The dismissal of this action will be without prejudice to

Plaintiff’s ability to file any state law claims raised in the complaint in state court, although the

Court makes no representations regarding the viability of any state law claims.

        The Court will also certify that any appeal in this matter would not be taken in good faith,

so Plaintiff will not be granted leave to proceed as a pauper on any appeal. 28 U.S.C. § 1915(a)(3).

        The Court will enter an appropriate Order.


                                                        ____________________________________
                                                        WILLIAM L. CAMPBELL, JR.
                                                        UNITED STATES DISTRICT JUDGE




                                                  10
